PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,837,127
Issue Date: January 1, 2019
Application No. 29/631,496
Filing or 371(c) Date: 29 Dec 2017
For: VEHICLE WHEEL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, November 16, 2021, to obtain duplicate Letters Patent.  

The petition is DISMISSED.

Duplicate Letters Patent may be obtained where the original is not received from the USPTO.  However, where the original Letters Patent are received but subsequently lost, duplicate Letters Patent may not be obtained.  As the original Letters Patent were received from the USPTO in this instance, a petition under 37 CFR 1.182 to obtain duplicate Letters Patent cannot be granted.

A certified copy of the patent may be purchased through the USPTO Website or by calling the Office of Document Services at 571-272-3150 or 800-972-6382.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300


By Internet:		EFS-Web1 
 
Any questions concerning this matter may be directed to Terri Johnson at (571) 272-2991.  
	



/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)